DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 16/751080 on August 23, 2022. Please note claims 1-19 remain in the application. 
In response to the amendments filed to claims 10 and 18, the previous objections directed toward minor informalities have been withdraw. 
Response to Arguments
2.	Applicant's arguments filed August 23, 2022 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action. 
Allowable Subject Matter
3.	Claims 6-8, 10, 11 and 14 are allowed.
	Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 3-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669.

Regarding claim 1, Shiota teaches
An audio speaker cover (Figs. 1-2 show a speaker grille 1) with a central region and a peripheral region as shown in Fig. 2, the central region having: 
an outer surface as shown in Fig. 1 and 2; and 
an audio speaker cover body (Fig. 2 shows a panel 7) below the outer surface as shown in Fig. 2, the audio speaker cover body (i.e. panel 7) defining a plurality of apertures (Figs. 1-2 show a plurality of through holes 11) with lands between at least some of the apertures (i.e. plurality of through holes 11) as shown in Fig. 2, the apertures (i.e. plurality of through holes 11) having cylindrical walls that meet the outer surface orthogonally as shown in Fig. 2 since  Fig. 2 is a cross-sectional view schematically showing the through holes having cylindrical walls that meet the outer surface orthogonally, the cylindrical walls and an orthogonal relationship with the outer surface resulting in an aesthetic outer surface as shown in Fig. 1 and Col. 3, Lines 1-5.

Regarding claim 3, Shiota teaches
The audio speaker cover of claim 1, wherein the outer surface faces an observer and below the outer surface lies an inner surface that faces a speaker (Fig. 2 shows  a speaker 5) as shown in Fig. 2, at least some of the apertures (i.e. plurality of through holes 11) in the central region having an area (A) at the outer surface that equals an area (A) at the inner surface as shown in Fig. 2.

Regarding claim 4, Shiota teaches
The audio speaker cover of claim 3, wherein at least some of the apertures (i.e. plurality of through holes 11) have a cylindrical wall such that at least some of the cylindrical walls lie perpendicular to the inner surface and inner surface of the audio speaker cover (i.e. speaker grille 1) as shown in Fig. 2.

Regarding claim 5, Shiota teaches
The audio speaker cover of claim 4, wherein at least some cylindrical walls are smooth, such that they offer minimal interference to sound waves that pass from the speaker (i.e. speaker 5) to the outer surface of the audio speaker cover (i.e. speaker grille 1) as shown in Fig. 2 (The panel 7 is formed with a plurality of through holes 11 defining speaker sound emanating apertures for releasing air from the cabinet 4, the air being guided from the front side of the speaker 5…Col. 2, Lines 41-44).

Regarding claim 13, Shiota teaches
The audio speaker cover of claim 3, wherein the inner surface and the outer surface are free of deformation or blemish as shown in Fig. 2.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of Marowsky DE 10304550 (For examination purports English Machine Translation of Marowsky would be use cited reference).

Regarding claim 2, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota teaches the central region has an area (C); the apertures have a total area (A); the lands have a total area (L), such that C = A+L as shown in Fig. 1 and 2.
Shiota does not explicitly teach that A = 30 to 38 percent of C. 
	Marowsky teaches that A = 30 to 38 percent of C since the perforated surface area, the proportion of the perforations (5), formed open area on the total area of the perforated area of the metal sheet 4 is between 5% and 45%, preferably between 15% and 35%, in particular between 20% and 30% as shown in Fig. 1, Pg. 2, Lines 49 and Pg. 3, Lines 4.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Shiota with the A = 30 to 38 percent of C, as taught by Marowsky. The motivation is to use the design to improve the characteristics of sound output from the audio speaker cover.

Regarding claim 17, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota teaches the central region has an area (C); the apertures have a total area (A); the lands have a total area (L), such that C = A+L as shown in Fig. 1 and 2.
Shiota does not explicitly teach of having lands that are devoid of holes for accommodating additional layers of logos on an outer surface of the audio speaker cover for aesthetic purposes to achieve a desired appearance of the audio system. 
	Marowsky teaches of having lands that are devoid of holes for accommodating additional layers of logos on an outer surface of the audio speaker cover for aesthetic purposes to achieve a desired appearance of the audio system since the distance between the perforations 5 accommodate information 6 can be represented as logos as shown in Fig. 1 and Pg. 5, 26-29.  .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Shiota with the A = 30 to 38 percent of C, as taught by Marowsky. The motivation is to use the design to improve the appearance of the audio system.

11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of Matsuo et al. (Hereinafter Matsuo) US-PG-PUB No. 2018/0315409.

Regarding claim 9, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that the apertures have a range of diameters, such that apertures proximate one region of the audio speaker cover have a diameter that differs from the diameter of apertures in another region of the audio speaker cover.  
	Matsuo teaches in Fig. 3 of through holes 12 having a diameter of an opening 13a of the through hole 12 of one main surface 2 is relatively small, and a diameter of an opening 13b of the through holes 12 of another main surface 3 is relatively large.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apertures, as taught by Shiota with the apertures having the range of diameters, such that apertures proximate one region of the audio speaker cover have the diameter that differs from the diameter of apertures in another region of the audio speaker cover, as taught by Matsuo. The motivation is to use the design to improve the characteristics of sound output from the audio speaker cover.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of Li et al. (Hereinafter Li) CN 107948767 (For examination purports English Machine Translation of Li would be use cited reference).

Regarding claim 12, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that the central region is convex, bulging outwardly in relation to a speaker.
	Li teaches in Figs. 1 and 2 of a central region of a metal cover 2 is convex, bulging outwardly in relation to a speaker.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Shiota with the central region is convex, bulging outwardly in relation to the speaker, as taught by Li. The motivation is to use the design to improve the characteristics of sound output from the audio speaker cover.

13.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of Rivera US-PG-PUB No. 2005/0281429.

Regarding claim 15, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that the audio speaker body is made from a material selected from the group consisting of stainless steel, aluminum, low carbon steel, titanium, wood, plastics, composites including laminated layers and composites of one or more dissimilar materials.
	Rivera teaches that the grille 10 preferably comprises a durable, flexible material. Any material can be used for the cover 12 that is capable of elastically or plastically deforming. These can include plastics and other polymers as well as any flexible metal, or any other flexible material known in the art. Suitable materials include aluminum (Para. [0030], Lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Shiota with the audio speaker body is made from a material selected from the group consisting of stainless steel, aluminum and etc., as taught by Rivera since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Regarding claim 16, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that means for attaching the audio speaker cover to a mounting surface, the means for attaching including tabs and/or snap features extending from the peripheral region toward a speaker cone, the means for attaching lying generally parallel to an imaginary line that is perpendicular to the central region.
	Rivera teaches in Fig. 3 of means for attaching a loudspeaker grille 10 to a mounting surface, the means for attaching including a plurality of tabs 14 extending from the peripheral region toward a speaker cone, the plurality of tabs 14 lying generally parallel to an imaginary line that is perpendicular to the central region (Para. [0025], Lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the audio speaker cover, as taught by Shiota with the means for attaching including tabs, as taught by Rivera. The motivation is to use the tabs features to attached and removed the audio speaker cover from the speaker without the use of tools.

14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of Shaw GB 2288513.

Regarding claim 18, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that a foam to an underside of the audio speaker grill for hiding internal speaker components.
	Shaw teaches in Fig. 1 of a foam grille 10 to conceal the speaker units 11, 12 (Pg. 2, Lines 27-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the audio speaker cover, as taught by Shiota with the foam used for hiding internal speaker components, as taught by Shaw. The motivation is to use the foam to protect the internal speaker components.

15.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota et al. (Hereinafter Shiota) US-PAT No. 5,754,669 in view of in view of Price US-PG-PUB No. 2007/0187173.

Regarding claim 19, Shiota teaches all the features with respect to claim 1 as outlined above.
Shiota does not explicitly teach that a method of forming the audio speaker cover using steps that exclude injection molding, woven wire, expanded metal, punching, laser forming, and chemical etching.
	Price teaches in Figs. 4 and 5 of a method of forming the audio speaker cover using steps water jet cutting (Para. [0029]-[0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the water jet cutting, as taught by Price for forming the audio speaker cover, as taught by Shiota. The motivation is to enhance the aesthetic appearance of the audio speaker cover.
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321. The examiner can normally be reached 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653